


Exhibit 10.1(c)


AMENDMENT NO. 2
 TO THE
CENTURYTEL RETIREMENT PLAN




WHEREAS, the CenturyTel Retirement Plan (“Plan”) was amended and restated by
CenturyTel, Inc. (the “Company”) effective December 31, 2006; and


WHEREAS, its Executive Vice-President and Chief Financial Officer, R. Stewart
Ewing, was authorized by the Board to execute the amended and restated plan,
including the incorporation of provisions to effectuate the merger of the
CenturyTel, Inc. Plan for Salaried Employees' Pensions ("Salaried Plan"), the
CenturyTel, Inc. Plan for Hourly-Paid Employees' Pensions ("Hourly Plan") and
the CenturyTel, Inc. Pension Plan for Bargaining Unit Employees ("Ohio Plan")
into the Plan; and


WHEREAS, the Company wishes to change the treatment of certain rehired
terminated participants under the Plan; and


WHEREAS, the Company wishes to increase benefits consistent with the rules under
Internal Revenue Code §401(a)(4) and the Treasury Department Regulations
thereunder; and


WHEREAS, several technical changes must be made to the December 31, 2006
restated Plan document in order to preserve the intent of the Plan and the
Company; and


WHEREAS, the Company reserved the right to amend the Plan in Section 12.2 of the
Plan.


NOW, THEREFORE, effective as of the dates shown below, the Plan is amended as
follows:


I.


Section 5.8 of the Plan is amended effective December 31, 2006 to add the
following sentence at the end:


If this Section 5.8 applies and the Participant had not named a Beneficiary as
of the date of death, then the benefit under Section 6.9 shall be payable to the
Participant’s spouse, child(ren) or estate, in that order.


II.


Section 7.7(f)(5) of the Plan is amended effective December 31, 2006 to delete
the reference to “Section 7.7(e)” and replace it with “Section 7.7(f).”



III.


Section 7.12(d) of the Plan is amended effective December 31, 2006 to delete the
reference to “Section 7.7(b)” and replace it with “Section 7.7(c).”


IV.


Sections 7.12(a) and (b) of the Plan are amended effective January 1, 2008 to
delete all references to “regular or temporary employee” and replace such
references with “Employee.”


V.


Paragraph (1) of Schedule 6.1(a)(5) of the Plan is amended effective December
31, 2006 to delete the reference to “Section 7.7(e)” and replace it with
“Section 7.7(f).”


VI.


Schedules 6.1(a)(3) and 6.1(a)(4) are amended effective December 31, 2007 to
read as attached.


VII.


Sections 6.5(b) and (c) of the Salaried Plan Schedule are amended effective
December 31, 2006 to read in their entirety as follows:


(b)  
In the case of a Participant who dies before his Normal Retirement Date while in
the service of the Employer and after having satisfied, while in the service of
the Employer, the criteria for an early distribution set forth in Section 5.6(c)
of the Salaried Plan, the Spouse may elect, in accordance with Section 7.11 of
the Plan, that the commencement date of the Spouse's benefit shall be the last
day of any month before the Participant's Normal Retirement Date and after the
month of the Participant's death. The annual amount of a Spouse's benefit that
commences before the Participant's Normal Retirement Date in accordance with
this subsection (b) shall not be reduced on account of such early commencement.

 
(c)  
In the case of a Participant who dies before his Normal Retirement Date after
terminating from service with the Employer, the Spouse may elect, in accordance
with Section 7.11 of the Plan, that the commencement date of the Spouse's
benefit shall be the last day of any month before the Participant's Normal
Retirement Date and after the month of the Participant's death, provided that
(i) the Participant had satisfied, while in service of the Employer, the
criteria for an early distribution set forth in Section 5.6(c) of the Salaried
Plan or (ii) the Participant had at least 10 Years of Credited Service at
termination and was age 55 or older at his date of death, or the Participant had
at least 15 Years of Credited Service at termination and his combined Years of
Credited Service and age at his date of death was at least 76. The annual amount
of a Spouse's benefit that commences before the Participant's Normal Retirement
Date in accordance with this subsection (c) shall equal the annual amount
payable to the Spouse as Beneficiary under the survivor annuity portion of the
Qualified Joint and Survivor Annuity that would have been payable with respect
to the Participant computed as if the Participant had:

 
(1)  
terminated employment with the Employer on the date of his death (or, if
earlier, on the date of his actual termination of employment with the Employer),

 
(2)  
elected as the commencement date of his benefits the date elected by the Spouse
in accordance with this subsection (c), and

 
(3)  
died on the commencement date of his benefits.

 
VIII.


Section 7.6 of the Hourly Plan Schedule is amended effective December 31, 2006
to add the following to the end:


Notwithstanding the provisions of Sections 5.5, 6.5 and 7.6 of the Salaried Plan
at Schedule 6.1(f)-2, if a Participant has been credited with at least 5 Years
of Credited Service and dies before commencing benefits under the Hourly Plan
portion of the Plan, his surviving Spouse (if married), his non-Spouse
Beneficiary (if his Spouse has consented to the naming of such Beneficiary) or
his Beneficiary (if he is not married at death and has named a Beneficiary)
shall receive the death benefit (if any) specified under the terms of any
collective bargaining agreement applicable to the Participant at his date of
death, in the form(s) specified under the terms of such agreement. If a
Participant in the Hourly Plan portion of the Plan as of December 31, 2006 is a
Nonrepresented Participant, his Spouse or Beneficiary shall nevertheless be
entitled to the same benefit under this Section that would be received by a
Represented Employee at the Nonrepresented Hourly Plan Participant’s normal work
location pursuant to the terms of any collective bargaining agreement applicable
to such a Represented Employee as of December 31, 2006.  No death benefit shall
be payable under this Section if the Participant is not married and has not
named a Beneficiary.


IX.


Section 7.7(a) of the Ohio Plan Schedule is amended effective December 31, 2006
to delete the reference to “Section 7.7(c)” and replace it with “Section
7.7(a)(1).”
IN WITNESS WHEREOF, CenturyTel has executed this amendment on this 31st day of
December, 2007.



 
CENTURYTEL, INC.
     
BY:   /s/ Stacey W. Goff
 
Stacey W. Goff
 
Senior Vice-President, General Counsel
 
and Secretary





SCHEDULE 6.1(a)(3)
 
SUPPLEMENTAL BENEFIT
 
The Accrued Benefit of each Participant listed below shall be increased by the
amount of the Supplemental Benefit specified below.  Each Participant’s
Supplemental Benefit is expressed in terms of a monthly benefit at Normal
Retirement Age and shall be actuarially adjusted for timing and form in the same
manner as the benefit under Section 6.1(a) (using the Excess Benefit Percentages
in Section 6.2 as applicable).
 
Personnel
Number
 
 
Name
 
Supplemental
  Benefit
    2870  
D. Cole
    1,409.03     4494  
C. Davis
    188.28     3277  
R. Ewing
    1,946.66     5284  
S. Goff
    112.90     10370  
I. Hughes
    642.71     10111  
M. Maslowski
    1,089.68     2859  
G. Post
    5,493.04     52726  
K. Puckett
    1,373.74  
2067
 
D. Ring
    116.83     54861  
K. Victory
    748.31  





SCHEDULE 6.1(a)(4)
 
SUPPLEMENTAL BENEFIT
 
The Accrued Benefit of each Participant listed below shall be increased by the
amount of the Supplemental Benefit specified below.  Each Participant’s
Supplemental Benefit is expressed in terms of a monthly benefit at Normal
Retirement Age and shall be actuarially adjusted for timing and form in the same
manner as the benefit under Section 6.1(a) (using the Excess Benefit Percentages
in Section 6.2 as applicable).
 
 
Personnel
Number
 
 
Name
 
Supplemental
Benefit
    3095  
G. Bailey
    860.98     2870  
D. Cole
    9,862.57     4494  
C. Davis
    534.92     3277  
R. Ewing
    9,227.46     5284  
S. Goff
    2,709.59     10370  
I. Hughes
    6,627.59     10111  
M. Maslowski
    10,129.94     2859  
G. Post
    5,774.15     52726  
K. Puckett
    7,182.43     3189  
N. Sweasy
    6,129.12  




